DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Applicant is advised to correct the claims for clarity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite conditional language using “if” which renders either condition of the invention inert as it may never actually occur in practice. Applicant is required to amend this language to better claim the subject matter which they regard as the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 38-39 describe a computer program product.  
Further, Applicant's specification, at paragraphs 39-40, fails to explicitly define the scope of a computer program product.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed **computer readable medium** is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmoll et al. (US 20170105618 A1).
Regarding Claim 20, Schmoll et al. teaches an optical apparatus (Abstract), comprising: 
an optical imaging arrangement configured to produce either 1) an image of an original object field which includes both amplitude and phase information (Paragraph 107-108; Paragraphs 120-123; Paragraphs 251-263) or 2) a field of an original sample at a pupil plane which includes both amplitude and phase information (Paragraphs 107-108; Paragraphs 120-123; Paragraphs 251-263; Paragraphs 292-293); and 
a digital adaptive optics arrangement comprising: (i.) a wavefront sensor configured to obtain an original sampled wavefront of the original object field or an original sample wavefront of the field at the pupil plane (Paragraphs 120-123; Paragraphs 224-226); and 
(ii.) a computing unit adapted to: A) if an image of an original object field is produced, generate at least one digital copy of the original object field using the sampled wavefront of the original object field by calculating the field at the pupil plane and shifting the calculated field along a horizontal or a vertical direction or an axis of a defined coordinate plane of the pupil plane and B) if a field of the original sample at the pupil plane is produced, generate at least one digital copy of the original object field by shifting the original sample wavefront of the field at the pupil plane (Paragraphs 120-123; Paragraphs 219-226) and C) automatically determine a wavefront error based on a phase difference between the original sampled wavefront of the original object field or the original sample wavefront of the field at the pupil plane, and the at least one digital copy (Paragraphs 120-123; Paragraphs 219-226).

Regarding Claim 21, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches wherein the computing unit is adapted to generate the digital copy of the original object field at the pupil plane by performing, digitally, a 2-D fast Fourier transformation on the image and then shifting the transformation of the image by at least one pixel along the horizontal direction or the vertical direction or the axis of the defined coordinate plane of the pupil plane (Paragraphs 107-109; Paragraphs 120-123; Paragraphs 219-226).
Regarding Claim 22, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches wherein the optical apparatus is designed as or used in a digital holography system, phase sensing interferometric system or optical coherence tomography system (Paragraphs 3-8).
Regarding Claim 23, Schmoll et al. teaches the optical apparatus according to claim 22, Schmoll et al. further teaches a source of laser light or a broad band partially coherent source of light, collimation optics for the light, a beam splitter arrangement configured to direct a part of the light to a sample arm including focusing optics and another part of the light, forming a reference beam, to a reference arm, a scanner placed at a Fourier plane of the focusing optics, in the sample arm, a three-dimensional translation stage as a sample carrier, and a photodetector unit configured to detect recombined light from the sample arm and the reference arm after the beam splitter, said photodetector unit connected with the computing unit, the computing unit configured to digitize and process a signal corresponding to the detected recombined light to produce the phase and amplitude information (Paragraph 8; Paragraphs 107-109; Paragraphs 120-123; Paragraphs 219-226).
Regarding Claim 24, Schmoll et al. teaches the optical apparatus according to claim 23, Schmoll et al. further teaches wherein the reference arm includes an element matching the dispersion caused by the optics in the sample arm (Paragraph 8; Paragraphs 247-248).
Regarding Claim 25, Schmoll et al. teaches the optical apparatus according to claim 24, Schmoll et al. further teaches a phase shifting device or frequency shifting device to introduce a shift between light in the reference arm and light in the sample arm (Paragraph 8).
Regarding Claim 26, Schmoll et al. teaches the optical apparatus according to claim 23, Schmoll et al. further teaches further comprising a pixelated phase mask placed at a plane conjugate to the sample where the laser light is focused using focusing optics and collimation optics placed between the phase mask and the photodetector unit (Paragraph 111; Paragraphs 132-134; Paragraphs 247-248).
Regarding Claim 27, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches a swept source laser or a tuneable frequency laser used in combination with a single element photodetector (Paragraphs 3-8; Paragraphs 100-109).
Regarding Claim 28, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches a broad-band light source in combination with a spectrometer based photodetector unit (Paragraphs 3-8).
Regarding Claim 29, Schmoll et al. teaches the optical apparatus according to claim 22, Schmoll et al. further teaches a light source, collimation optics and a linear polarizer for the light from the light source, a reflective polarizing beam splitter followed by a quarter wave plate, a scanner and focusing optics, a three dimensional translation stage as a sample carrier for a reflective sample, configured such that the optical path for the light reflected back from the sample includes the quarter wave plate, a first telescope arrangement, a beam splitter after the first telescope to produce beams, followed by a second telescope arrangement with a pin-hole filter placed at an intermediate focal plane of the telescope for one of the beams produced by the beam splitter, and a photodetector unit for the combined beams at the back focal plane of the second telescope, said photodetector unit connected with the computing unit for digitalization and further data processing (Paragraph 8; Paragraphs 107-109; Paragraphs 120-123; Paragraph 196-199; Paragraphs 219-226; Paragraphs 329-330).
Regarding Claim 30, Schmoll et al. teaches the optical apparatus according to claim 29, Schmoll et al. further teaches a pixelated phase mask placed at the intermediate focal plane of the second telescope where one of the beams is focused, with another beam filtered by a pin-hole filter (Paragraph 111; Paragraphs 132-134; Paragraphs 247-248).
Regarding Claim 31, Schmoll et al. teaches the optical apparatus according to claim 29, Schmoll et al. further teaches further comprising a mirror or a support for placing a transmissive sample at the intermediate focal plane of the first telescope (Paragraphs 3-8; Paragraphs 28-35).
Regarding Claim 32, Schmoll et al. teaches the optical apparatus according to claim 23, Schmoll et al. further teaches a scanner located to receive a combined collimated reference and sample beam followed by focusing optics and a pin-hole filter arranged to overlap the focused sample beam with a spot formed by the reference beam, the scanner being adapted to translate the spots over the pin-hole, and a single element photodetector unit located to receive the light passing the pin hole filter (Paragraphs 100-111; Paragraphs 132-134; Paragraphs 247-248).
Regarding Claim 33, Schmoll et al. teaches the optical apparatus according to claim 23, Schmoll et al. further teaches a scanner located to receive a combined collimated reference beam and sample beam followed by focusing optics and a pin-hole filter arranged to overlap the focused sample beam with a spot formed by the reference beam, the scanner being adapted to translate the spots over the pin-hole, followed by an arrangement of collimation optics, a diffraction grating or prism, focusing optics and a one-dimensional array of photodetectors to receive the light passing the pin-hole filter (Paragraphs 100-111; Paragraphs 132-134; Paragraphs 247-248).
Regarding Claim 34, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches a light source including a monochromatic coherent continuous wave (CW) or pulsed laser, a frequency tuneable laser source or a broad band partially coherent light source, followed by a linear polarizer and a non-polarizing beam-splitter, with a sample illumination path containing a telescope and an aperture, a first quarter wave plate at 450 with respect to the optical axis, and a non-polarizing beam splitter, further with a sample light path for back-reflected light, containing the non-polarizing beam splitter, two telescopes with an intermediate X-Y galvo scanner system, the first quarter wave plate, and with a reference path containing an adjustable reference mirror, a second quarter wave plate and a dispersion compensation glass.
Regarding Claim 35, Schmoll et al. teaches the optical apparatus according to claim 34, Schmoll et al. further teaches a polarizing beam splitter disposed between the non-polarizing beam splitter and the telescope of the detection light path, said polarizing beam splitter or the non-polarizing beam splitter placed just before the sample being pivotable in and out of the light path (Paragraph 8; Paragraphs 100-111; Paragraphs 120-123; Paragraph 196-199; Paragraphs 219-226; Paragraphs 329-330).
Regarding Claim 36, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches a swept source laser as a light source, a fiber coupler branching into a sample light path and a reference light path, the reference light path containing a collimator, an adjustable reference mirror and a second collimator, the sample light path containing a third collimator, at least one deflection mirror and a beam splitter, further comprising a telescope behind the beam splitter, on the opposite side of the sample location, followed by a X-Y galvo scanner, a second telescope and a fourth collimator, the sample light and the reference light aligned to combine together into a second fiber coupler, the output side of the second fiber coupler connected to a dual balance detector (Paragraph 8; Paragraphs 100-111; Paragraphs 120-125; Paragraph 196-199; Paragraphs 219-226; Paragraphs 329-330).
Regarding Claim 37, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches that it is adapted to combine a reference and an object beam and the optical apparatus configured such that the combined beam is translated over a pin-hole or tip of a single mode fiber in the detection arm using a scanner in order to record the image of the illuminated spot on the sample (Paragraph 8; Paragraphs 100-111; Paragraphs 120-125; Paragraph 196-199; Paragraphs 219-226).
Regarding Claim 38, Schmoll et al. teaches the optical apparatus according to claim 20, Schmoll et al. further teaches a computer program product, for use in a digital optics arrangement using an optical apparatus  according to claims 20, adapted to generate at least one laterally translated digital copy of an original object field of an optical apparatus at the spatial Fourier plane along the horizontal or vertical direction or axis of a defined coordinate plane of the pupil plane and then determine a wavefront error based on the phase difference between the original wavefront and its digital copy or copies, when loaded into a computing unit of the digital adaptive optics arrangement (Paragraphs 100-111; Paragraphs 120-123; Paragraphs 219-226).
Regarding Claim 39, Schmoll et al. teaches the computer program product according to claim 38, Schmoll et al. further teaches that it is adapted to generate the digital copy of the original object field at the pupil plane by performing digitally a 2-D fast Fourier transformation on the image field and then shift it by at least one pixel along the horizontal or vertical direction or axis of a defined coordinate plane of the spatial Fourier or pupil plane (Paragraphs 100-111; Paragraphs 120-123; Paragraphs 219-226).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483